IN THE MISSOURI COURT OF APPEALS
                     WESTERN DISTRICT

THE CENTRAL TRUST BANK,                             )
                                                    )
                                 Respondent,        )
                                                    )   WD78757
v.                                                  )
                                                    )   OPINION FILED:
                                                    )   August 2, 2016
WILLIAM GRAVES,                                     )
                                                    )
                                   Appellant.       )


                  Appeal from the Circuit Court of Cole County, Missouri
                          The Honorable Patricia S. Joyce, Judge

               Before Division Two: Karen King Mitchell, Presiding Judge, and
                         Cynthia L. Martin and Gary D. Witt, Judges

       William Graves appeals from the trial court’s denial of his motion to dismiss or stay the

litigation and compel arbitration with Central Trust Bank (Central), his former employer. Graves

argues that Central is bound by the mandatory arbitration provision of Graves’s employment

contract with IFC Holdings, Inc. (INVEST), either as a third-party beneficiary of that contract or

by the doctrine of equitable estoppel. We affirm.
                                                  Background1

        Graves was employed by Central “to engage in marketing and sale of . . . Investment

Products,” which Central apparently acquired from INVEST. Graves was also employed by

INVEST; he had separate employment contracts with each entity. After nearly ten years of

working for Central, Graves abruptly departed one day for lunch and never returned. Central

discovered later that day that Graves had begun working for Wells Fargo Advisors. Within days,

Central began receiving requests from Wells Fargo Advisors to transfer brokerage and related

bank accounts from customers that had been served by Graves while he was employed with

Central and INVEST.

        Central filed suit against Graves, alleging promissory estoppel (based upon

representations Graves had made to Central regarding his impending retirement and actions

taken by Central in reliance on those representations) and breach of contract (based upon

Graves’s solicitation of brokerage business from Central/INVEST customers for the benefit of

himself in his new position at Wells Fargo Advisors).2 Graves filed a Motion to Dismiss, or in

the Alternative, Motion to Stay Proceedings and Compel Arbitration.                         Graves argued that

Central’s claims were governed by the mandatory arbitration rules of the Financial Industry

Regulatory Authority (FINRA).3              Central opposed the motion, arguing that there was no

agreement to arbitrate between Central and Graves. Central argued: (1) that it was not subject to

FINRA’s mandatory arbitration rule because it was neither a member nor an “associated person”


        1
            The facts are taken from the motions and pleadings below and are assumed true, solely for the sake of the
issues on appeal.
          2
            Originally, INVEST was also a plaintiff in the action, but INVEST later voluntarily dismissed its claims,
leaving Central as the only plaintiff.
          3
            On July 26, 2007, the [National Association of Securities Dealers (NASD)] and the enforcement arm of
the New York Stock Exchange were consolidated into one self-regulatory organization called [FINRA].” Mead v.
Moloney Sec. Co., Inc., 274 S.W.3d 537, 540 n.1 (Mo. App. E.D. 2008). FINRA is “an independent, not-for-profit
organization authorized by Congress to protect America’s investors by making sure the securities industry operates
fairly and honestly.” http://www.finra.org/about (last visited July 26, 2016).


                                                         2
under FINRA’s definitions governing the scope of its mandatory arbitration rule; (2) Graves’s

agreement to arbitrate disputes found in FINRA form U-4 did not apply to Central; and (3)

nothing in the contract between Graves and Central mandated arbitration. Graves responded by

arguing that: (1) his employment contract (with Central) mandated his compliance with all

applicable securities laws and regulations (including the FINRA arbitration rule); and (2) Central

was a third-party beneficiary of Graves’s U-4 form, which authorized him to sell securities and

mandated arbitration. The trial court denied Graves’s motions without explanation. Graves

appeals.

                                                  Analysis

        Graves raises a single point on appeal. He argues that the trial court erred in denying his

motion to compel arbitration because Central was bound by FINRA’s mandatory arbitration rule

insofar as: (1) Central was a third-party beneficiary of the employment contract between Graves

and INVEST, thus binding Central to INVEST’s obligation to arbitrate; and (2) Central was

estopped from denying its obligation to arbitrate because it accepted the benefits of Graves’s

employment with INVEST.4 We disagree.

    A. Standard of Review

        “‘The trial court’s judgment will be affirmed unless there is no substantial evidence to

support it, it is against the weight of the evidence, or it erroneously declares or applies the law.’”

Eaton v. CMH Homes, Inc., 461 S.W.3d 426, 431 (Mo. banc 2015) (quoting Robinson v. Title

Lenders, Inc., 364 S.W.3d 505, 510 (Mo. banc 2012)). “‘Missouri contract law applies to

determine whether the parties have entered a valid agreement to arbitrate.’” Id. (quoting State

ex rel. Vincent v. Schneider, 194 S.W.3d 853, 856 (Mo. banc 2006)). “Whether the trial court


        4
          “An appeal may be taken from . . . [a]n order denying an application to compel arbitration made under
section 435.355.” § 435.440, RSMo Cum. Supp. 2015.


                                                      3
should have granted a motion to compel arbitration is a question of law that [we] review[]

de novo.” Id.

       Though Central does not challenge the preservation of Graves’s point on appeal, we

question whether his claim before us is properly preserved. Though the crux of his claim has

always been that arbitration is required by FINRA rules, his method of seeking to apply those

rules to Central has varied. Below, he argued that Central’s claims were governed by the

mandatory arbitration rule of FINRA because his employment contract (with Central) mandated

his compliance with all applicable securities laws and regulations (including the FINRA

arbitration rule) and that Central was a third-party beneficiary of Graves’s U-4 form, which

authorized him to sell securities and mandated arbitration. On appeal (in his point relied on),

however, he argues that Central’s claims are governed by the FINRA mandatory arbitration rule

because Central is a third-party beneficiary of his contract with INVEST, rather than his U-4

form, and that Central is estopped from denying arbitration, again by accepting benefits of his

contract with INVEST.

       “[A]n appellant must properly preserve their allegations of error in order to secure review

on appeal.” Blanks v. Fluor Corp., 450 S.W.3d 308, 383 (Mo. App. E.D. 2014). “We generally

will not convict the trial court of error on an issue that was not put before it to decide.” Id. “A

point is preserved for appeal only if it is based on the same theory presented at trial.” Id. at 384.

“A party may not advance a new [theory] on appeal.” Id. “Nor may the party alter or broaden

the scope of the [theory] voiced at trial.” Id. “Rather, an appellant must maintain a consistent

theory of [error].” Id. Here, it appears that Graves’s theory has morphed from that presented

below. But as Central raises no complaint, we will review Graves’s claim on the merits.




                                                 4
   B. FINRA’s Mandatory Arbitration Rule

       FINRA has published a manual containing all of its operating rules. In the manual is

FINRA’s Code of Arbitration Procedure for Industry Disputes. In that code, Rule 13200(a)

provides: “Except as otherwise provided in the Code, a dispute must be arbitrated under the

Code if the dispute arises out of the business activities of a member or an associated person and

is between or among: Members; Members and Associated Persons; or Associated Persons.”

FINRA Rule 13100(a) defines “associated person” as “a person associated with a member, as

that term is defined in paragraph (r).” FINRA Rule 13100(r) defines “person associated with a

member” as:

       (1) A natural person who is registered or has applied for registration under the
       Rules of FINRA; or

       (2) A sole proprietor, partner, officer, director, or branch manager of a member, or
       other natural person occupying a similar status or performing similar functions, or
       a natural person engaged in the investment banking or securities business who is
       directly or indirectly controlling or controlled by a member, whether or not any
       such person is registered or exempt from registration with FINRA under the
       By-Laws or the Rules of FINRA.

“[T]he term ‘associated person’ refers only to natural persons.” U.S. Trust Co., N.A. v. Rich, 712
S.E.2d 233, 237 (N.C. Ct. App. 2011).

       Here, it is undisputed that Central was not a member of FINRA. And, as a business

entity, it is evident that Central is not a natural person and, thus, cannot be considered an

“associated person” under FINRA Rule 13100(a) or (r). To fall within FINRA’s arbitration

code, there are two requirements: (1) the dispute must “arise[] out of the business activities of a

member or an associated person”; and (2) the dispute must be “between or among: Members;

Members and Associated Persons; or Associated Persons.”           FINRA Rule 13200(a).        Even

assuming that Graves has satisfied the first requirement, he has clearly failed the second. And it




                                                5
is undisputed that nothing in the contract between Central and Graves constitutes an arbitration

agreement. Thus, Graves has failed to identify any source imposing an independent duty to

arbitrate on Central.

    C. Central is not bound by INVEST’s obligation to arbitrate.

        Apparently recognizing that Central has no independent obligation to arbitrate under its

contract with Graves, Graves argues that Central is nevertheless bound by INVEST’s obligation

to arbitrate under the theory that Central is a third-party beneficiary of Graves’s contract with

INVEST.5 We disagree.

        To support his theory, Graves cites a United States Supreme Court case for the

proposition that “‘traditional principles’ of state law permit an arbitration agreement to be

enforced ‘against nonparties to the contract’ through a variety of state contract law theories,

including ‘assumption, piercing the corporate veil, alter ego, incorporation by reference,

third-party beneficiary theories, waiver and estoppel’ . . . .” (App. Br. 11) (quoting, in part,

Arthur Andersen LLP v. Carlisle, 556 U.S. 624, 631 (2009)).6 While Arthur Andersen does

support Graves’s assertion, that case involved a nonsignatory seeking to compel arbitration

against a signatory under an arbitration agreement. Arthur Andersen, 556 U.S. at 630-31. But

“[a] nonsignatory attempting to bind a signatory to an arbitration agreement is distinct from a

signatory attempting to bind a nonsignatory,” as is the case here. Reid v. Doe Run Res. Corp.,
        5
           For the sake of argument only, we assume that INVEST does indeed have an obligation to arbitrate any
disputes with Graves. But this is not an issue we decide in this appeal. And to the extent that INVEST is obligated,
the nature of its obligation appears to arise from either the FINRA rules themselves or from Graves’s U-4 form (his
FINRA membership agreement), as it does not appear expressly within the INVEST contract. Though Graves does
not raise the claim in his point on appeal, it is worth noting that Central could not be bound by Graves’s U-4 form
for two reasons: (1) the U-4 does not, in any way, reference Central as a third-party beneficiary or contain any
language benefitting a third party in Central’s position, see Bank of Am., N.A. v. UMB Fin. Servs., Inc., 618 F.3d
906, 913 (8th Cir. 2010); and (2) the arbitration agreement contained within the U-4 is based upon the FINRA rules,
which simply do not apply to Central as a non-member and non-associated person.
         6
           Graves omits the words, “by or,” from the quoted passage in Arthur Andersen, indicating that the various
theories support enforcement “by or against nonparties to the contract.” As is discussed in more detail below, a
third-party beneficiary theory might support enforcement of an arbitration agreement by a nonsignatory, but it is,
alone, insufficient to support enforcement against a nonsignatory.


                                                         6
701 F.3d 840, 846 (8th Cir. 2012). And “the nature of arbitration makes [this distinction]

important.” Thomson-CSF, S.A. v. Am. Arbitration Ass’n, 64 F.3d 773, 779 (2d Cir. 1995).

“Arbitration is strictly a matter of contract; if the parties have not agreed to arbitrate, the courts

have no authority to mandate that they do so.” Id. In cases where nonsignatories have sought to

bind signatories to an arbitration agreement, courts have enforced the arbitration agreements

because the signatories “had entered into written arbitration agreements, albeit with the affiliates

of those parties asserting the arbitration and not the parties themselves,” and were thereby

estopped from denying the agreement’s existence. Id.

       But where “‘[a] willing signatory seek[s] to arbitrate with a non-signatory that is

unwilling[, the signatory] must establish at least one of the [following] five theories’[:] . . . (1)

incorporation by reference; (2) assumption; (3) agency; (4) veil-piercing/alter ego; [or] (5)

estoppel.” Reid, 701 F.3d at 846 (quoting CD Partners, LLC v. Grizzle, 424 F.3d 795, 799 (8th

Cir. 2005)). Mere status as a third-party beneficiary, alone, is not sufficient to support binding

an unwilling nonsignatory to an arbitration agreement.           Even if a party is a third-party

beneficiary of an agreement containing an arbitration provision, the third-party must still

manifest some agreement to arbitrate or otherwise be bound (e.g., through any of the five

theories identified in Reid) before a signatory may bind the third-party beneficiary. See Nitro

Distrib., Inc. v. Alticor, Inc., 453 F.3d 995, 999 (8th Cir. 2006) (holding that, because the

nonsignatories “never indicated a willingness to arbitrate” with the signatory, they could not be

bound by the arbitration agreement); Keymer v. Mgmt. Recruiters Int’l, Inc., 169 F.3d 501, 504

(8th Cir. 1999) (“arbitration is a matter of consent, not of coercion”). Here, in his argument to

bind Central, Graves has identified only one of the five theories laid out in Reid (estoppel),

which will be discussed in more detail below.




                                                  7
        In any event, Graves has failed to establish that Central is a third-party beneficiary of

Graves’s contract with INVEST. “To be bound as a third-party beneficiary, the terms of the

contract must clearly express intent to benefit that party or an identifiable class of which the

party is a member.” Nitro Distrib., Inc. v. Dunn, 194 S.W.3d 339, 345 (Mo. banc 2006). “In

cases where the contract lacks an express declaration of that intent, there is a strong presumption

that the third party is not a beneficiary and that the parties contracted to benefit only

themselves.” Id. “Furthermore, a mere incidental benefit to the third party is insufficient to bind

that party.” Id. “Incidental beneficiaries are parties benefitting only collaterally from the

contract . . . .” State ex rel. William Ranni Assoc., Inc. v. Hartenbach, 742 S.W.2d 134, 140

(Mo. banc 1987). “Third party beneficiary status depends not so much on a desire or purpose to

confer a benefit on the third person, but rather on an intent that the promisor assume a direct

obligation to him.” Chesus v. Watts, 967 S.W.2d 97, 106 (Mo. App. W.D. 1998).

        Graves has not identified any part of the INVEST contract imposing a direct obligation

on behalf of either INVEST or Graves in favor of Central. At best, Graves has established that

the INVEST contract contemplated the existence of Central as a subscriber to INVEST’s

services and Central’s obligation to furnish Graves’s compensation, but no more. The only

benefits Central received from the INVEST contract were incidental benefits from the

contractual relationship between Graves and INVEST and not from the contract itself. See Nitro

Distrib., Inc. v. Dunn, 194 S.W.3d at 348. Thus, even if status as a third-party beneficiary, alone,

were sufficient to bind a nonsignatory to arbitrate, Graves has failed to prove that Central held

that status.




                                                 8
   D. Central is not estopped from denying arbitration.

       As noted above, the only theory identified in Reid for binding nonsignatories to

arbitration agreements that Graves has alleged is estoppel.

       “By accepting benefits, a party may be estopped from questioning the existence, validity,

and effect of a contract.” Dunn Indus. Group, Inc. v. City of Sugar Creek, 112 S.W.3d 421, 437

(Mo. banc 2003). Graves argues that Central benefitted from Graves’s contract with INVEST

insofar as “Graves could not have marketed and sold INVEST securities without registering with

FINRA and affiliating with a registered broker/dealer. As Central expressly pleaded below, that

was the sole purpose for which Central entered into its Employment Agreement with Graves.”

But “mere indirect benefits are [not] sufficient to establish estoppel” because “the nonsignatory

is benefiting from the contractual relationship of those who are indeed parties to the contract,

rather than benefiting from the contract, itself.” Nitro Distrib., Inc. v. Dunn, 194 S.W.3d at 348

(emphasis added).     Certainly Central benefitted from Graves’s ability to market and sell

securities, but that was not the purpose of Graves’s contract with INVEST. The INVEST

contract was to allow Graves to market and sell INVEST’s products. The contract does not

specify that this ability to sell and market was for the direct benefit of anyone other than Graves

and INVEST. Because Central—as opposed to any other entity—happened to be Graves’s

employer, it incidentally benefitted from his ability to sell and market securities, but the receipt

of indirect benefits is insufficient to estop a party from denying an agreement to arbitrate.

       Graves also argues that Central is estopped from denying an agreement to arbitrate

because it is claiming “damages based, in part, on Graves’[s] alleged breach of the INVEST

agreement.”    While it is true that “a non-signatory who exploits a contract containing an

arbitration clause is estopped from repudiating that clause,” Merrill Lynch Int’l Fin., Inc. v.




                                                  9
Donaldson, 27 Misc. 3d 391, 397 (N.Y. Sup. Ct. 2010), Graves’s argument is based upon

assertions made in the original petition, when INVEST was still a plaintiff in the action. But

these assertions appear to have been made on behalf of INVEST, and not Central.           After

INVEST dismissed its cause of action, the assertions Graves relies upon no longer appeared in

the amended petition. Thus, Central is not relying on any breach of the INVEST contract in its

lawsuit; rather, it is relying on provisions of its own contract with Graves, along with its own

agreement with him regarding the terms of his impending retirement.

        In sum, Central does not have an independent obligation to arbitrate with Graves, and

Graves has failed to establish that any obligation on the part of INVEST can be imputed to

Central.   Accordingly, the trial court did not err in denying Graves’s motion to compel

arbitration.

        Point denied.

                                          Conclusion

        The trial court committed no error in refusing to compel arbitration of the dispute

between Central and Graves. Its decision is affirmed.




                                            Karen King Mitchell, Presiding Judge

Cynthia L. Martin and Gary D. Witt, Judges, concur.




                                              10